IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN A. RAMOS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-6041

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      This appeal is brought under Anders v. California, 386 U.S. 738 (1967).

Having reviewed the record on appeal, we affirm Appellant’s conviction for

aggravated battery while in actual possession of a firearm and the ten-year

mandatory minimum sentence the trial court imposed.
      However, the record reveals potential errors in the imposition of costs and

fees, and a discrepancy between the total amount orally announced and the total

reflected in the written judgment and sentence. In order to reverse for sentencing

errors in an Anders appeal, the appellant must have preserved the errors either by

objecting when the sentence was imposed or by filing a motion to correct sentencing

errors. See A.L.B. v. State, 23 So. 3d 190, 191 (Fla. 1st DCA 2009). Appellant did

neither in this case; therefore we must affirm. But we do so without prejudice to his

hereafter filing an appropriate post-conviction motion. See A.L.B., 23 So. 3d at 192

(“Today’s affirmance is without prejudice to appellant’s right to seek relief

collaterally[.]”); Colon v. State, 869 So. 2d 1290, 1290 (Fla. 4th DCA 2004).



LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.




                                         2